Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2022 and 09/01/2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Makoto Tsunozaki on 09/06/2022.  Claims 16, 17, 19 and 35-47 are allowed.

Claim 16. (Currently Amended) A method for producing a specified mixture of antimicrobial peptides and/or bacteriocins, the method comprising: 
in a microfluidic device comprising two or more discrete coding substrates each encoding a different antimicrobial peptide and/or bacteriocin[[:]], placing the discrete coding substrates in vitro transcription/translation solution; 
incubating the discrete coding substrates placed in fluid communication with the in vitro transcription/translation solution, thereby generating antimicrobial peptides and/or bacteriocins encoded by the incubated discrete coding substrates at a stoichiometry defined by a user; and 
mixing the generated antimicrobial peptides and/or bacteriocins in the microfluidic device, thereby producing the specified mixture of antimicrobial peptides and/or bacteriocins,
wherein the discrete coding substrates are comprised within separate chambers.  

Claims 18 and 20. (Canceled) 

Claim 19. (Currently amended) The method of claim 17, the stoichiometry of the two or more different antimicrobial peptides and/or bacteriocins defined by the user

Claim 35. (Currently Amended) The method of claim 16, wherein the microfluidic device comprises one or more other discrete coding substrates each encoding an antimicrobial peptide and/or bacteriocin that is not of the specified mixture, and wherein the discrete coding substrates encoding antimicrobial peptides and/or bacteriocins of the specified mixture, but not the one or more other discrete coding substrates in vitro transcription/translation solution.

Claim 45. (Currently Amended) The method of claim 16, wherein at least one of the two or more discrete coding substrates that encode the antimicrobial peptides and/or bacteriocins of the specified mixture comprises an isolated nucleic acid comprising: 
a bacteriocin coding sequence and a second polypeptide coding sequence in a single reading frame, wherein the second polypeptide is a bacteriocin or a signal molecule; and 
cleavage site coding sequences disposed between the coding sequences and in the single reading frame, 
wherein the method comprises incubating the in vitro transcription/translation solution, thereby generating a pro-polypeptide comprising the bacteriocin, second polypeptide, and one or more cleavage sites disposed therebetween.  

Claim 47. (Currently Amended) The method of claim 46, wherein 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Damiati et al. (Cell-Free Approaches in Synthetic Biology Utilizing Microfluidics, Genes, 9, 144, pages 1-17, published on 03/06/2018, cited in previous office action) teach the use of microfluidic technology in cell-free protein synthesis (see Section headings under 4.2-4.4, and Figure 3), the Examiner has found no teaching or suggestion in the prior art directed to a method for producing a specified mixture of antimicrobial peptides and/or bacteriocins, the method comprising:  in a microfluidic device comprising two or more discrete coding substrates each encoding a different antimicrobial peptide and/or bacteriocin, placing the discrete coding substrates in fluid communication with an in vitro transcription/translation solution; incubating the discrete coding substrates placed in fluid communication with the in vitro transcription/translation solution, thereby generating antimicrobial peptides and/or bacteriocins encoded by the incubated discrete coding substrates at a stoichiometry defined by a user; and mixing the generated antimicrobial peptides and/or bacteriocins in the microfluidic device, thereby producing the specified mixture of antimicrobial peptides and/or bacteriocins, wherein the discrete coding substrates are comprised within separate chambers (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656